Title: To Thomas Jefferson from William DuVal, 29 June 1806
From: DuVal, William
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond June 29th. 1806
                        
                        Your favors of the 14th. 19th & 22d. Instant have been regularly received, the last Letter I got from the post
                            Office Yesterday.
                        I believe that the great & good Mr Wythe loved you as sincerely as if you had been his Son, his attachment
                            was founded on his thorough knowledge of you, personally. some Years ago he mentioned that if there was an honest Man in
                            America, T.J. was that person, every thing that he said has been verified. About fourteen Years ago my intimacy with that
                            good Man commenced, & continued untill his last Moments. he taught me to be rich and contented, when my income had been
                            greatly reduced, he taught me there could be no happiness, unless we indeavoured to love that great being, who made the
                            universe supreamly—he was pleased with a Mr John Courtney, a
                                [private] Baptist of this City. Mr Courtney informed me, that
                            some time ago, Mr Wythe told him, that every Night & Morning he addressed the great Creator—Some Years ago our
                            venerable Friend told me, he believed he never put his head on his Pillow, but that he said the Lord’s Prayer. his great
                            desire, he told me, was to be holy and innocent—he thought that Faith without good Actions, were of no avail. He loved
                            every good Man—He thought that God is no respecter “of persons. But in every Nation he that feareth him and worketh
                            righteousness,” is accepted with him.
                        I think he loved his God with all his heart, and with all his Soul, and with all his Mind, and with all his
                            strength. Charity, as described by high Authority, seemed to be ingrafted in his Soul—Happy would he have been, had he
                            been spaired to have conversed with you, on the changes, if any had been made of Opinions & things that Experience &
                            Reflection had confirmed or affected, & to have spent much of his Time with you—Resignation is a duty we owe to him
                            that cannot err—but I still feel, as if I had lost half of my self—
                        When Mr Wythe heard of the untimely death of Michael the Freed Boy—He made a Long Breath—and pathetically
                            said—Poor Boy—The Boy was humble and good, he had caught the Suavity of his Master’s Manners.
                        The Picture of Mr Wythe—I hope to obtain from Lydia Brod[nax]  she had it—never had a Man a more faithful Servant. her Attention to Mr Wythe was incessant & always studied to
                            please him.
                        I send you the Whole of Mr Wythe’s Will & the Three Codicils which have been proven in the General Court
                            of Virginia.
                        Mr Geo. Jefferson is attending to your Books & small Philosophical Apparatus &c. Mr Ben. DuVal
                            has undertaken to pack up the latter.
                        I am with the highest Respect Yr. Mt. obt. Servt
                        
                            Wm. DuVal.
                        
                        
                            NB In my next letter I shall state all the Circumstances as proved agt. G W. Sweeny. The Court of
                                Examination was unanimous touching his Guilt—
                        
                    